                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


ZURICH AMERICAN INSURANCE
COMPANY,

      Plaintiff,
v.                                                Case No.: 8:14-cv-775-T-23AAS

JOHN EDWARD WALKER HARDIN,
LEASING RESOURCES OF AMERICA 4,
INC., and COHESIVE NETWORKS, INC.,

      Defendants.
___________________________________________/

                                     ORDER

      The court granted Plaintiff Zurich American Insurance Company’s (Zurich)

request for an award of attorney’s fees under Fed. R. Civ. P. 37(a)(5). (Doc. 353).1

Zurich now seeks an award of $18,247 in attorney’s fees. (Doc. 360). Defendant John

Edward Walker Hardin opposes the motion. (Doc. 364).

      Upon review of the billing records, the court agrees with Hardin’s expert,

Charles A. Carlson, Esq., that Zurich’s attorneys spent more than a reasonable

number of hours on work performed. As Carlson stated, counsel billed an excessive

amount of hours on research for this relatively simple discovery dispute. The court

adopts the number of hours reflected in Carlson’s table.     (See Doc. 364, Ex. 1).


1 Defendant John Edward Walker Hardin objected to the order granting Zurich’s
motion to compel and award of attorney’s fees. (Doc. 355). The court overruled
Hardin’s objections. (Doc. 373).
                                         1
Specifically, the court reduces the hours for attorneys Steven Whitmer, Julie Young,

and Lauren Faulk to 0.6, 20.5, and 8.9, respectively.

      Zurich requests hourly rates of $613, $553, and $310 for Whitmer, Young, and

Faulk, respectively. (Doc. 360-1). The proposed hourly rates are excessive. “A

reasonable hourly rate is the prevailing market rate in the relevant legal community

for similar services by lawyers of reasonably comparable skills, experience, and

reputation.” Norman v. Housing Auth. of Montgomery, 836 F.2d 1292, 1299 (11th

Cir. 1988). In addition, the court may consult its own experience. Id. at 1303. The

party seeking attorney’s fees bears the burden of establishing that the rate requested

is reasonable. Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994) (per curiam).

      As support for the requested hourly rates, Zurich provides Young’s affidavit.

(Doc. 360-1). Young’s affidavit is not sufficient evidence of the market rates in this

district. Young states she “is familiar with the marketplace in Chicago, Illinois for

the relevant period.” (Id. at p. 2). However, the relevant legal community is where

the case is filed—Tampa, Florida. See ACLU of Ga. v. Barnes, 168 F.3d 423, 437 (11th

Cir. 1999).

      Without Young’s affidavit, Zurich provides no other support for its proposed

hourly rates. It is Zurich’s burden to provide evidence for the billable rate in the

relevant market. See Norman, 836 F.2d at 1299 (citations omitted). Zurich failed to

satisfy its burden to establish the reasonableness of the rates requested.

      Considering the skill required for the motion to compel and its related filings,

                                          2
as well as counsels’ years of experience, the court agrees with Carlson that the

appropriate hourly rates in the relevant market for attorneys Whitmer, Young, and

Faulk are $450, $420, and $250, respectively. (Doc. 364, Ex. 1). Thus, an award of

$11,105 ((0.6 x 450) + (20.5 x 420) + (8.9 x 250)) is reasonable.      This award

encompasses the underlying motion to compel and all related filings.

      Zurich’s Motion for Attorney’s Fees (Doc. 353) is GRANTED in part and

DENIED in part. Zurich is awarded reasonable attorney’s fees in the amount of

$11,105, to be paid within thirty days from the date of this order.

      ORDERED in Tampa, Florida on October 18, 2019.




                                          3
